14 N.Y.3d 864 (2010)
929 N.E.2d 387
903 N.Y.S.2d 325
PARKER REALTY GROUP, INC., Appellant,
v.
A. MICHELLE PETIGNY, Individually and as President of Eastern Parkway Holdings LLC, Respondent, et al., Defendants.
No. 139 SSM 14.
Court of Appeals of New York.
Decided May 6, 2010.
*865 Kip Lenoir, New York City, for appellant.
Howard L. Sherman, Ossining, for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs. Recovery under the theory of quantum meruit is *866 not appropriate where, as here, an express contract governed the subject matter involved (Miller v Schloss, 218 NY 400, 406-407 [1916]; see also Julien J. Studley, Inc. v New York News, 70 NY2d 628, 629 [1987]). Additionally, plaintiff failed to establish that the parties modified their exclusive brokerage agreement. In the absence of a valid governing exclusive brokerage agreement, plaintiff was not entitled to a commission on the sale to the ultimate buyer, as it was not the procuring cause of the sale (see Greene v Hellman, 51 NY2d 197, 206 [1980]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.